DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10,21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin et al.(US 2015/0147066).
Considering Claim 1 Benjamin discloses a wireless radio frequency conversion system, comprising: a wireless radio frequency transmit-receive device, configured to perform a conversion and a transmit-receive manner to at least one radio frequency signal and at least one data signal(See Paragraph 61, Fig. 2 i.e. a wireless radio frequency transmit-receive device(30a), configured to perform a conversion and a transmit-receive manner to at least one radio frequency signal and at least one data signal(plurality of signals are considered as data signal and RF signal)); a first conversion device, coupled to the wireless radio frequency transmit-receive device, and configured to perform a conversion to the at least one data signal and at least one optical signal(See Paragraph 62,63, Fig. 2 i.e. a first conversion device(40,42,50) coupled to the wireless radio frequency transmit-receive device(30a), and configured to perform a conversion to the at least one data signal and at least one optical signal (plurality of signals are considered as data signal and optical signal); at least one optical fiber, coupled to the first conversion device, and configured to transmit the at least one optical signal(See Paragraph 62, Fig. 2 i.e. at least one optical fiber(22), coupled to the first conversion device(40,42,50), and configured to transmit the at least one optical signal); a second conversion device, coupled to the at least one optical fiber, and configured to perform a conversion to the at least one optical signal and the at least one data signal(See Paragraph 64, Fig. 2  i.e. a second conversion device (58), coupled to the at least one optical fiber(22), and configured to perform a conversion to the at least one optical signal and the at least one data signal); and a wireless radio frequency transmission device, coupled to the second conversion device, and configured to perform a conversion and a transmit-receive manner to the at least one data signal and at least one terminal signal(See Paragraph 65,69, Fig. 2 i.e. a wireless radio frequency transmission device(68a), coupled to the second conversion device(58), and configured to perform a conversion and a transmit-receive manner to the at least one data signal and at least one terminal signal).

Considering Claim 2 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein the at least one data signal or the at least one terminal signal comprises one of at least one radio frequency signal, at least one IQ signal, at least one backhaul transmitting signal, and at least one intermediate frequency signal(See Paragraph 67, Fig. 2 i.e. the at least one data signal or the at least one terminal signal transmit/receive via antenna(30a) comprises one of at least one radio frequency signal, at least one IQ signal, at least one backhaul transmitting signal, and at least one intermediate frequency signal which is RF signals).
Considering Claim 3 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein a number of the second conversion device is plural, and a number of the wireless radio frequency transmission device is plural, wherein the second conversion devices are configured to perform a conversion to the at least one optical signal and the at least one data signal, and the wireless radio frequency transmission devices are configured to perform a conversion and transmit-receive manner to the at least one data signal and the at least one terminal signal(See Paragraph 62-64,67 Fig. 2  i.e. wherein a number of the second conversion device(58,52) is plural, and a number of the wireless radio frequency transmission device(30a,68a) is plural, wherein the second conversion devices(58,52)  are configured to perform a conversion to the at least one optical signal and the at least one data signal, and the wireless radio frequency transmission devices(30a,68a) are configured to perform a conversion and transmit-receive manner to the at least one data signal and the at least one terminal signal).
Considering Claim 4 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein a number of the wireless radio frequency transmit-receive device is plural, and a number of the first conversion device is plural, wherein the wireless radio frequency transmit-receive devices are configured to perform a conversion to the at least one radio frequency signal and the at least one data signal, and the first conversion devices are configured to perform a conversion and a transmit-receive manner to the at least one data signal and the at least one optical signal(See Paragraph 62-64,67 Fig. 2  i.e. wherein a number of the wireless radio frequency transmit-receive device(30a,30b) is plural, and a number of the first conversion device(40,42,50)  is plural, wherein the wireless radio frequency transmit-receive devices(30a,30b) are configured to perform a conversion to the at least one radio frequency signal and the at least one data signal, and the first conversion devices(40,42,50) are configured to perform a conversion and a transmit-receive manner to the at least one data signal and the at least one optical signal).
Considering Claim 5 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein the wireless radio frequency transmit-receive device comprises: at least one first antenna, configured to transmit and receive the at least one radio frequency signal(See Paragraph 67, fig. 2 i.e. at least one first antenna(30a), configured to transmit and receive the at least one radio frequency signal); and a first remote radio equipment, configured to perform a conversion to the at least one radio frequency signal and the at least one data signal(See Paragraph 67,69, fig. 2 i.e. a first remote radio equipment(16,30b), configured to perform a conversion to the at least one radio frequency signal and the at least one data signal); wherein the wireless radio frequency transmission device comprises: a second remote radio equipment, configured to perform a conversion to the at least one data signal and the at least one terminal signal(See Paragraph 69, fig. 2 i.e. a second remote radio equipment(68b,14), configured to perform a conversion to the at least one data signal and the at least one terminal signal); and at least one second antenna, configured to transmit and receive the at least one terminal signal(See Paragraph 65, fig. 2 i.e. at least one second antenna(68a), configured to transmit and receive the at least one terminal signal).
Considering Claim 6 Benjamin discloses the wireless radio frequency conversion system of claim 5, further comprising: a radio frequency transceiver, disposed in the first remote radio equipment or disposed in the second remote radio equipment(See Paragraph 65,67,69, fig. 2 i.e. since antenna(30b,68b) transmit/receives signals bidirectionally, they are considered as radio frequency transceivers, disposed in the first remote radio equipment(16) or disposed in the second remote radio equipment(14)).
Considering Claim 7 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein the wireless radio frequency transmit-receive device comprises: at least one first antenna, configured to transmit and receive the at least one radio frequency signal(See Paragraph 67, fig. 2 i.e. at least one first antenna(31a), configured to transmit and receive the at least one radio frequency signal); and a radio frequency front end processor, configured to perform a front end signal processing to the at least one radio frequency signal and the at least one data signal(See Paragraph 67, fig. 2 i.e. a radio frequency front end processor which is a host device(16), configured to perform a front end signal processing to the at least one radio frequency signal and the at least one data signal); wherein the wireless radio frequency transmission device comprises: a radio frequency transceiver, configured to perform an analog to digital conversion to the at least one data signal and the at least one terminal signal, and configured to transmit and receive the at least one terminal signal(See Paragraph 67, fig. 2 i.e. wherein the wireless radio frequency transmission device(16) comprises: a radio frequency transceiver which is antenna(30b), since the host device(16) is a computer, it inherently has an analog to digital converter to perform digital processing to the at least one data signal and the at least one terminal signal, and configured to transmit and receive the at least one terminal signal).
Considering Claim 8 Benjamin discloses the wireless radio frequency conversion system of claim 1, wherein the wireless radio frequency transmit-receive device comprises: at least one first antenna, configured to transmit and receive the at least one radio frequency signal (See Paragraph 61, Fig. 2 i.e. at least one first antenna(30a), configured to transmit and receive the at least one radio frequency signal); and a remote radio equipment, configured to perform a conversion to the at least one radio frequency signal and the at least one data signal(See Paragraph 67 i.e. a remote radio equipment(16), configured to perform a conversion to the at least one radio frequency signal and the at least one data signal); wherein the wireless radio frequency transmission device comprises: a processor, configured to perform a signal processing and a transmit-receive manner to the at least one data signal and the at least one terminal signal(See Paragraph 62,63, Fig. 2 i.e. a processor(32,34,72,38,54,36), configured to perform a signal processing and a transmit-receive manner to the at least one data signal and the at least one terminal signal).
Considering Claim 9 Benjamin discloses the wireless radio frequency conversion system of claim 8, wherein the processor comprises one of a baseband unit, a centralized unit and a distribute unit(See Paragraph 62,63, Fig. 2 i.e. the processor(32,34,72,38,54,36) comprises one of a baseband unit, a centralized unit and a distribute unit(circulator(32))).
Considering Claim 10 Benjamin discloses the wireless radio frequency conversion system of claim 9, further comprising: a radio frequency transceiver, disposed in the remote radio equipment or disposed in the processor(See Paragraph 61, Fig. 2 i.e. since the antenna(30a) transmits and receives radio frequency signals, it is considered as a radio frequency transceiver, disposed in the remote radio equipment or disposed in the processor).
Considering Claim 21 Benjamin discloses a wireless radio frequency conversion system, comprising: a wireless radio frequency transmit-receive device, configured to perform a conversion and a transmit-receive manner to a plurality of radio frequency signals and a plurality of data signals (See Paragraph 61, Fig. 2 i.e. a wireless radio frequency transmit-receive device(30a), configured to perform a conversion and a transmit-receive manner to at least one radio frequency signal and at least one data signal (plurality of signals are considered as data signal and RF signal)); a first conversion device, coupled to the wireless radio frequency transmit-receive device, and configured to perform a conversion to the data signals and a plurality of optical signals (See Paragraph 62,63, Fig. 2 i.e. a first conversion device(40,42,50) coupled to the wireless radio frequency transmit-receive device(30a), and configured to perform a conversion to the at least one data signal and at least one optical signal (plurality of signals are considered as data signal and optical signal)), wherein the first conversion device comprises: a transmit-receive terminal multiplexer, configured to combine the optical signals to generate a combination optical signal, or distribute the combination optical signal into the optical signals(See Paragraph 63, Fig. 2 i.e. a transmit-receive terminal multiplexer which is optical coupler(44), configured to combine the optical signals output from the modulator(42 and laser(50)) to generate a combination optical signal, or distribute the combination optical signal into the optical signals); an optical fiber, coupled to the transmit-receive terminal multiplexer, and configured to transmit the combination optical signal (See Paragraph 62,63, Fig. 2 i.e. an optical fiber(22), coupled to the transmit-receive terminal multiplexer(44), and configured to transmit the combination optical signal); a second conversion device, configured to perform a conversion to the optical signals and the data signals(See Paragraph 64, Fig. 2  i.e. a second conversion device (58), configured to perform a conversion to the optical signal and the data signal (plurality of signals are considered as data signal and optical signal)), wherein the second conversion device comprises: a transmitting terminal multiplexer, coupled to the optical fiber, and configured to transmit and receive the combination optical signal, wherein the transmitting terminal multiplexer distributes the combination optical signal into the optical signals, or combine the optical signals to generate the combination optical signal(See Paragraph 63,69, Fig. 2  i.e. a transmitting terminal multiplexer which is optical circulator(46), coupled to the optical fiber(22), and configured to transmit and receive the combination optical signal(downlink and uplink signals), wherein the transmitting terminal multiplexer(46) distributes the combination optical signal into the optical signals, or combine the optical signals to generate the combination optical signal); and a wireless radio frequency transmission device, coupled to the second conversion device, and configured to perform a conversion and a transmit-receive manner to the data signals and a plurality of terminal signals(See Paragraph 65,69, Fig. 2 i.e. a wireless radio frequency transmission device(68a), coupled to the second conversion device(58), and configured to perform a conversion and a transmit-receive manner to the data signals and a plurality of terminal signals).
Claim 22 is rejected for the same reason as in claim 2.
Claim 23 is rejected for the same reason as in claim 3.
Claim 24 is rejected for the same reason as in claim 4.
Claim 25 is rejected for the same reason as in claim 5.
Claim 26 is rejected for the same reason as in claim 6.
Claim 27 is rejected for the same reason as in claim 7.
Claim 28 is rejected for the same reason as in claim 8.
Claim 29 is rejected for the same reason as in claim 9.
Claim 30 is rejected for the same reason as in claim 10.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando(US 2019/0190609).
Considering Claim 1 Fernando discloses a wireless radio frequency conversion system, comprising: a wireless radio frequency transmit-receive device, configured to perform a conversion and a transmit-receive manner to at least one radio frequency signal and at least one data signal(See Paragraph 33,55, Fig. 5 i.e. a wireless radio frequency transmit-receive device(120), configured to perform a conversion and a transmit-receive manner to at least one radio frequency signal and at least one data signal(plurality of signals are considered as data signal and RF signal)); a first conversion device, coupled to the wireless radio frequency transmit-receive device, and configured to perform a conversion to the at least one data signal and at least one optical signal(See Paragraph 44,55, Fig. 5 i.e. a first conversion device(128) coupled to the wireless radio frequency transmit-receive device(120), and configured to perform a conversion to the at least one data signal and at least one optical signal(304)(plurality of signals are considered as data signal and optical signal)); at least one optical fiber, coupled to the first conversion device, and configured to transmit the at least one optical signal(See Paragraph 40,41, Fig. 5 i.e. at least one optical fiber(126,510), coupled to the first conversion device(128), and configured to transmit the at least one optical signal(plurality of signals are considered as data signal and optical signal)); a second conversion device, coupled to the at least one optical fiber, and configured to perform a conversion to the at least one optical signal and the at least one data signal(See Paragraph 56,57, Fig. 5 i.e. a second conversion device which is the light receiving device(136, the light receiving device in the reverse direction(510)), coupled to the at least one optical fiber(126 and the return optical fiber), and configured to perform a conversion to the at least one optical signal and the at least one data signal); and a wireless radio frequency transmission device, coupled to the second conversion device, and configured to perform a conversion and a transmit-receive manner to the at least one data signal and at least one terminal signal(See Paragraph 37,57,59, Fig. 5 i.e. a wireless radio frequency transmission device which is the bidirectional antenna(120), coupled to the second conversion device which is the light receiving device in 510, and configured to perform a conversion and a transmit-receive manner to the at least one data signal and at least one terminal signal).
2. The wireless radio frequency conversion system of claim 1, wherein the at least one data signal or the at least one terminal signal comprises one of at least one radio frequency signal, at least one IQ signal, at least one backhaul transmitting signal, and at least one intermediate frequency signal(See Paragraph 37,57,59, Fig. 5 i.e. the at least one data signal or the at least one terminal signal comprises one of at least one radio frequency signal, at least one IQ signal, at least one backhaul transmitting signal, and at least one intermediate frequency signal which is RF signals).
3. The wireless radio frequency conversion system of claim 1, wherein a number of the second conversion device is plural, and a number of the wireless radio frequency transmission device is plural, wherein the second conversion devices are configured to perform a conversion to the at least one optical signal and the at least one data signal, and the wireless radio frequency transmission devices are configured to perform a conversion and transmit-receive manner to the at least one data signal and the at least one terminal signal(See Paragraph 37,55,57, Fig. 5 i.e. since the transmission is bidirectional, a number of the second conversion device which is optical/electrical converters(128,136) is plural, and a number of the wireless radio frequency transmission device which is array of antenna(120) is plural, wherein the second conversion devices(128,136) are configured to perform a conversion to the at least one optical signal and the at least one data signal, and the wireless radio frequency transmission devices(120) are configured to perform a conversion and transmit-receive manner to the at least one data signal and the at least one terminal signal).
Allowable Subject Matter
Claims 11-20,31-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637